DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication: ids filed on 06/03/2021 and 10/21/2021 and RCE filed on 06/03/2021 to application filed on 08/08/2019.
Claims 1-5, 7-11, 13-17 are pending in this case.  Claims 1, 8 and 13 are independent claims.
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11, 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, 13-17 of copending Application No. 16/535,218 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-5, 7-11, 13-17 of current application, claims 1-5, 7-11, 13-17 of the ‘218 teaches all limitations of the claims 1-5, 7-11, 13-17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-10, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Naibo et al., US 2011/0029852, and further in view of Xu, US 7,065,704 and Philip et al., US 2015/0074747.
Regarding independent claim 1, Naibo teaches a data management system, comprising:
a storage device (Naibo, fig.3, item 330);
one or more processors in communication with the storage device, the one or more processors configured to perform operations including (Naibo, fig.3, items 314’, 314’’, 344);
identifying a spreadsheet stored in a file in the storage device, the spreadsheet including formatted text row and column dimensions  (Naibo, fig.3, spreadsheet file 326 in storage device 330; [0009], [0019], [0024], [0059]; the spreadsheet includes titles, columns, rows, tables); and
generating spreadsheet spatial metadata by parsing the formatted text and row and column dimensions (Naibo, fig.4, items 421, 453; [0024]-[0026], [0059]; create metadata 453 by parsing the spreadsheet).
However, Naibo does not teach a data structure including row and column size dimensions; and spatial metadata relating to the data structure; a processor-implemented text content verifier; incorporate at least some of the spreadsheet spatial metadata in a machine-readable key to verify an audit event in a series of audit events including at least a create event, a write event, a read .
Xu teaches a data structure including row and column size dimensions; and generating spreadsheet spatial metadata relating to the data structure (Xu, claim 1; table includes data structure of row and column sizes; creating table layout based on row and column sizes).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Xu’s teaching and Naibo’s teaching to include a data structure including row and column size dimensions; and generating spreadsheet spatial metadata relating to the data structure, since the combination would have facilitated the creating of metadata for layout the table based on column and row sizes as Xu disclosed.
Philip teaches a processor-implemented text content verifier; incorporate at least some of spatial metadata in a machine-readable key to verify an audit event in a series of audit events including at least a create event, a write event, a read event or a cleanup event; and supply the spatial metadata and the machine-readable key to the text content verifier for verification (Philip, [0024], [0036], [0038], [0040]-[0045], [0050], [0052]-[0055]; meta-driven object-based audit data report; incorporate metadata to auditable value to verify auditing data for objects/attributes, wherein the auditing including insert, update, delete operations; and providing the metadata and auditable value in order to generating audit reports including audit data (fig.6, “Event Type” includes “Object Data Update”, “Object Data Insert”)).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Philip’s teaching into Xu and Naibo’s teaching to include a text content verifier; incorporate at least some of the spreadsheet spatial metadata in a machine-readable key to verify an audit event in a series of audit events including at least a create event, a write event, a read event or a cleanup event; and supply the spreadsheet spatial metadata and the machine-readable key to the text content verifier, since the combination would have facilitated the user to providing audit reports regarding interested objects/attributes of the spreadsheet.
Regarding claim 2, which is dependent on claim 1, Naibo teaches wherein the one or more processors are further configured to: identify a data construct in the spreadsheet, the data construct including a table or a header; and incorporate the identified data structure in the spreadsheet spatial metadata (Naibo, [0009], [0019], [0042], [0063]; identifying headers and tables).
Regarding claim 3, which is dependent on claim 2, Philip teaches wherein the text content verifier is included in a tiered array of text content verifiers and wherein the spatial metadata is supplied to the tiered array of text content verifiers (Philip, [0025]-[0026], [0038]-[0041]; metadata for verifying which objects/attributes are auditable in order to configure enable or disable auditing for the objects/attributes).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Philip’s teaching and Naibo’s teaching to include the text content verifier is included in a tiered array of text content verifiers and wherein the spatial metadata is supplied to the tiered array of text content verifiers, since the combination would have facilitated the user to configure the auditing of various objects/attributes of the spreadsheet.
Regarding claim 4, which is dependent on claim 3, Naibo teaches spreadsheet spatial metadata comprising keyword data sourced from a first ranked region of the spreadsheet, and aspects of the data construct sourced from a second ranked region of the spreadsheet (Naibo, [0009], [0019], [0042], [0060]; metadata comprising object label names and object data types/attributes from column titles and column data types of the spreadsheet).
However, Naibo does not teaches wherein a first text content verifier in the array of tiered text content verifiers is supplied spreadsheet spatial metadata, and a second text content verifier in the tiered array of text content verifiers is supplied spreadsheet spatial.
Philip teaches wherein a first text content verifier in the array of tiered text content verifiers is supplied spatial metadata, and a second text content verifier in the tiered array of text content verifiers is supplied spatial (Philip, [0025]-[0026], [0038]-[0041]; metadata defines objects and attributes of objects are auditable in order to configure enable or disable objects/attributes’ auditing).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Philip’s teaching and Naibo’s teaching to include a first text content verifier in the array of tiered text content verifiers is supplied spreadsheet spatial metadata comprising keyword data sourced from a first ranked region of the spreadsheet, and a second text content verifier in the tiered array of text content verifiers is supplied spreadsheet spatial comprising aspects of the data construct sourced from a second ranked region of the spreadsheet, since the combination would have facilitated the user to generate auditing reports for interested objects/attributes of the spreadsheet based on the metadata.
Claims 7-10 are for a computer-implemented method performing in the system of claims 1-4 respectively and are rejected under the same rationale.
Claims 13-16 are for non-transitory machine-readable medium storing instructions performing in the system of claims 1-4 respectively and are rejected under the same rationale.
Claims 5, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Naibo, Xu and Philip as applied to claim 1 above, and further in view of Kraft et al. US 2013/0132927.
Regarding claim 5, which is dependent on claim 4, Naibo teaches wherein the keyword data is sourced from a proximity-based keyword based on a selection of a row or column dimension of the spreadsheet (Naibo, [0009], [0019], [0042], [0060]; metadata comprising object label names a from column title of the spreadsheet).
However, Naibo does not a proximity-based keyword search.
Kraft teaches wherein the keyword data is sourced from a proximity-based keyword search based on a selection of a row or column dimension of the spreadsheet (Kraft, fig.9E; [0072]-[0073]; selecting “Field1” to displaying column’s range, name, description, type, etc.). 
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kraft’s teaching into Philip, Xu and Naibo’s teaching to include a proximity-based keyword search, since the combination would have facilitated the user to verify/change attributes associated with a column of the spreadsheet.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-11, 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al., US 2016/0224532 Teaches the spreadsheet including formatted text and a data structure including column size dimension; and generating spreadsheet spatial metadata relating to the data structure (Miller, [0284]; data structure including row and column sizes formatting; creating and storing metadata relating to column size).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU V HUYNH/Primary Examiner, Art Unit 2177